I

    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I   l (p
                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                               JUDGMENT IN A CRIMINAL CASE
                                    v.                                          (For Offenses Committed On or After November I, 1987)


                         Regino Hernandez-Uribe                                 Case Number: 3:19-mj-21111

                                                                                Francisco J Sanchez
                                                                                Defendant's Attorney


    REGISTRATION NO. 83673298
    THE DEFENDANT:
     IZI pleaded guilty to count(s) 1 of Complaint
                                              ---------------------------~

     D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                   Nature of Offense                                                           Count Number(s}
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

     D The defendant has been found not guilty on count(s)
                                                                             ------------------~

     D Count(s)                                                                  dismissed on the motion of the United States.
                       ~-----------------



                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                  A TIME SERVED                              D _ _ _ _ _ _ _ _ _ days

     IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the   defendant's possession at the time of arrest upon their deportation or removal.
     D     Court recommends defendant be deported/removed with relative,                          charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Tuesday, March 5, 2019
                                                                              Date of Imposition of Sentence




                                                           MAR 0 5 2019
                                                CLERK, U.S. DISTRICT COURT
    Clerk's Office Copy                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                           3:19-mj-21111
                                              BY                      DEPUTY
